Citation Nr: 0924666	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  07-14 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
gunshot wound to the left (dominant) shoulder with left 
scapular fracture, with injury to Muscle Groups (MG) I, II, 
and III, currently evaluated as 50 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
gunshot wound to the neck with injury to MG XXIII, currently 
evaluated as 30 percent disabling.

3.  Entitlement to special monthly compensation based on the 
need for aid and attendance or being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had recognized guerrilla service from April 1944 
to November 1945 and regular Philippine Army service from 
November 1945 to March 1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.

The issues of entitlement to higher ratings for residuals of 
gunshot wounds to the left scapula and neck are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The Veteran's service-connected disabilities render him 
unable to care for daily personal needs without regular 
assistance from others or to protect himself from the hazards 
and dangers of his daily environment.




CONCLUSION OF LAW

The requirements for special monthly compensation based on 
the need for the regular aid and attendance of another person 
have been met.  38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. 
§ 3.352 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  As discussed 
below, the Board has determined that the criteria for the 
benefit sought on appeal have been met.  Accordingly, no 
further notification or assistance pursuant to the  VCAA is 
necessary.

Analysis

Compensation at the aid and attendance rate is payable when a 
Veteran, due to service-connected disability, has suffered 
the anatomical loss or loss of use of both feet or one hand 
and one foot, or is blind in both eyes, or is permanently 
bedridden or so helpless as to be in need of regular aid and 
attendance.  38 U.S.C.A. § 1114(l) (West 2002).  

Determinations as to the need for aid and attendance must be 
based on the actual requirement of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of the claimant to 
dress or undress herself, or to keep herself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which, by reason of the 
particular disability, cannot be done without aid; inability 
of the claimant to feed herself through loss of coordination 
of the upper extremities, or through extreme weakness; 
inability to attend to the wants of nature; or incapacity, 
physical or mental, which requires care or assistance on a 
regular basis to protect the claimant from the hazards or 
dangers inherent in her daily environment.  "Bedridden" will 
be a proper basis for the determination, and is defined as 
that condition which, through its essential character, 
actually requires that the claimant remain in bed.  It is not 
required that all of the disabling conditions enumerated 
above be found to exist before a favorable rating may be 
made.  The particular personal functions which the claimant 
is unable to perform should be considered in connection with 
her condition as a whole.  It is only necessary that the 
evidence establish that the claimant is so helpless as to 
need regular aid and attendance, not that there be a constant 
need.  38 C.F.R. § 3.352(a) (2008).

In action against the enemy in March 1945 the Veteran 
sustained wounds to the posterior neck and shoulder.  He was 
initially treated at a field facility, then evacuated to an 
army hospital, where he was kept for treatment for a number 
of months.  

The Veteran was afforded a VA joints and bones examination in 
October 2005.  The history of the Veteran's injuries was 
reviewed.  The Veteran complained of on-and-off pain of his 
left shoulder and noted that he had not consulted a physician 
in recent years.  He endorsed pain, stiffness, weakness, and 
flare-ups.  He denied episodes of dislocation or subluxation 
as well as locking.  Active flexion was from zero to 170 
degrees with pain at 160 degrees, and passive flexion was 
from zero to 180 degrees with pain at 160 degrees.  There was 
additional limitation of motion after repetitive use from 
zero to 160 degrees.  Active abduction was from zero to 170 
degrees with pain at 160 degrees, and passive abduction was 
from zero to 180 degrees with pain at 160 degrees.  Active 
external rotation was from zero to 80 degrees with pain at 70 
degrees, and passive external rotation was from zero to 90 
degrees with pain at 70 degrees.  Active internal rotation 
was from zero to 80 degrees with pain at 70 degrees and 
passive internal rotation was from zero to 90 degrees with 
pain at 70 degrees.  The examiner noted that there was no 
loss of bone or part of a bone, no recurrent shoulder 
dislocations, and no ankylosis.  He summarized that there was 
slight tenderness, moderate painful movement, and slight 
weakness likely due to muscle pain.  The diagnosis was left 
shoulder pain due to peritendinitis calcerea.  The examiner 
concluded that the problem caused moderate effects on chores, 
shopping, exercise, and sports.  He also concluded that the 
left shoulder disability had mild to moderate effects on 
traveling, bathing, dressing, toileting, and grooming.

With respect to his cervical spine, the examiner noted that 
the Veteran's head was tilted to the left and that there was 
loss of muscle on the left.  There was no ankylosis of the 
cervical spine.  There was moderate spasm and mild atrophy.  
Guarding was severe and there was moderate pain with motion.  
Tenderness and weakness were moderate.  Range of motion 
testing revealed flexion from zero to 15 degrees with pain 
throughout, extension from zero to 20 degrees with pain 
beginning at 10 degrees; lateral flexion from zero to 15 
degrees bilaterally with pain beginning at 10 degrees, and 
rotation from zero to 10 degrees with pain throughout.  The 
examiner noted that following repetitive use, flexion and 
lateral rotation were limited to five degrees.  The examiner 
concluded that the Veteran's cervical spine disability had 
severe effects on activities such as chores, shopping, 
recreation, traveling, and toileting, and prevented sports, 
exercise, bathing, and dressing.  

The Veteran also underwent an aid and attendance examination 
in October 2005.  The examiner noted that the Veteran was not 
permanently bedridden and that he could travel beyond his 
current domicile.  He stated that the Veteran required 
frequent assistance in adjusting an orthopedic or prosthetic 
appliance, but did not elaborate.  He indicated that the 
Veteran's best corrected vision was not 5/200 or worse in 
both eyes.  In considering whether the Veteran was able to 
protect himself from daily hazards or dangers, the examiner 
noted that the Veteran experienced dizziness weekly but less 
than daily, and that imbalance affected his ability to 
ambulate.  He noted that the Veteran was unable to stand due 
to left sided weakness.  He also indicated that the Veteran 
was unable to dress, undress, bathe and toilet.  He indicated 
that the Veteran was unable to walk and that he required a 
wheelchair.  He stated that there was severe impairment of 
the left upper extremity strength and coordination, and mild 
or moderate impairment on the right.  He concluded that the 
Veteran's cervical spine injury and peripheral neuropathy 
rendered him helpless and housebound and that he required 
regular assistance in the performance of activities of daily 
living.   Specifically, he observed that the Veteran had 
marked difficulty self feeding and self grooming, and that he 
could not dress or undress, bathe, or toilet independently.

Upon careful review of the record, the Board concludes that 
special monthly compensation is warranted.  The evidence 
demonstrates that the service-connected gunshot wound 
residuals have caused the need for the regular aid and 
attendance of another person.  Examinations pertaining to the 
Veteran's cervical spine and left upper extremity have 
disclosed that the Veteran has severe impairment of his left 
upper extremity strength and coordination and that he has 
marked difficulty self feeding and cannot dress or undress, 
self bathe or toilet himself.  In essence, he cannot keep 
himself ordinarily clean and dressed without the assistance 
of others.  Moreover, the Board notes that the veteran has 
been in receipt of a total rating based on unemployability 
due to service connected disability from May 1993.

In summary, the evidence establishes that the Veteran's 
service-connected disabilities cause him to be so helpless as 
to require regular aid an attendance of another person.  
Accordingly, the Board concludes that the criteria for the 
award of special monthly compensation benefits based on a 
need for regular aid and attendance or being housebound have 
been met.

Lastly, the Board notes that the AOJ seemed to require the 
assignement of a single 100 percent evaluation in order to be 
granted A and A benefits.  Neither the statute nor the 
regulation have such a restriction.  The Board is bound by 
the law.


ORDER

Entitlement to special monthly compensation based on the need 
for aid and attendance of another person or being housebound 
is granted, subject to the controlling regulations applicable 
to the payment of monetary benefits.


REMAND

The Veteran submitted a claim of entitlement to special 
monthly compensation based on the permanent need for aid and 
attendance in September 2005.  The RO apparently construed 
this claim as one for an increased rating for the Veteran's 
service connected gunshot wound residuals, and adjudicated 
those claims as well.  However, no notice pertaining to the 
evidence and information required to support higher ratings 
was sent to the Veteran.  

During the pendency of this appeal, the U.S. Court of Appeals 
for Veterans Claims (Court) rendered a decision in Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008), which directed that 
VA must inform the Veteran of the type of evidence that is 
needed to establish both a disability rating and an effective 
date.  Further, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation--e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  The Veteran should be provided with appropriate 
notice pursuant to the regulatory provisions discussed above 
as well as Vazquez.

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with notice of the 
evidence necessary to establish a higher 
disability rating for his service-
connected gunshot wound residuals, 
pursuant to applicable regulatory 
provisions as the Court's holding in 
Vazquez.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
appellate procedure.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


